


110 HCON 418 IH: Honoring the 40th Anniversary of the

U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 418
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Ms. Eddie Bernice Johnson of
			 Texas submitted the following concurrent resolution; which was
			 referred to the Committee on Science and
			 Technology
		
		CONCURRENT RESOLUTION
		Honoring the 40th Anniversary of the
		  Project SEED Program.
	
	
		Whereas Project SEED, Summer Experiences for the
			 Economically Disadvantaged, was founded by the American Chemical Society to
			 engage economically disadvantaged youth with scientific mentors;
		Whereas Project SEED has provided more than 8,000 high
			 school students with hands on, experience-based scientific research in
			 chemistry and through other related scientific fields;
		Whereas more than half of all participants have attributed
			 Project SEED as key to their decision to attend college;
		Whereas Project SEED has provided more than 350
			 scholarships to high school students to continue their college education in the
			 areas of national need;
		Whereas Project SEED has cultivated public and private
			 partnerships geared toward encouraging youth in bridging America’s competitive
			 gap and continuing America’s competitive nature;
		Whereas Project SEED graduates have distinguished
			 themselves in their fields of study and establishing themselves as role models
			 in fields of chemistry, forensics, and law;
		Whereas Project SEED has encouraged the growth of
			 traditionally underrepresented groups into fields of science and technology;
			 and
		Whereas Project SEED continues to give children the
			 opportunity to explore their potential in the sciences; Now, therefore, be
			 it
		
	
		That the Congress honors the 40th
			 Anniversary of the American Chemical Society’s Project SEED Program, an
			 innovative program that has linked economically disadvantaged children with
			 scientific mentors, giving them tools and encouragement to pursue their goals
			 and make noteworthy contributions to society.
		
